J-S13016-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTHONY GARCIA                             :
                                               :
                       Appellant               :   No. 1540 MDA 2019

             Appeal from the PCRA Order Entered September 3, 2019
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0001211-2003


BEFORE:      STABILE, J., DUBOW, J., and PELLEGRINI, J.*

MEMORANDUM BY DUBOW, J.:                                   FILED MAY 05, 2020

        Appellant Anthony Garcia appeals pro se from the Order denying his

Petition for Writ for Habeas Corpus seeking time credit on his sentence

imposed in 2003. Because Appellant sought relief cognizable under the Post

Conviction Relief Act (“PCRA”)1 more than fifteen years after the court

imposed his Judgment of Sentence, Appellant’s Petition is untimely and we

are without jurisdiction to review its merits. Accordingly, we affirm the Order

denying his Petition.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 42 Pa.C.S. §§ 9541-46 (“PCRA”). Section 9542 of the PCRA provides that
the PCRA “shall be the sole means of obtaining collateral relief and
encompasses all other common law and statutory remedies for the same
purpose that exist when this subchapter takes effect, including habeas
corpus and coram nobis.” 42 Pa.C.S.A. § 9542 (emphasis added). Thus, the
PCRA statute subsumes habeas corpus and the writ of coram nobis. See
Commonwealth v. Turner, 80 A.3d 754, 770 (Pa. 2013) (“The PCRA at
Section 9542 subsumes the remedies of habeas corpus and coram nobis.”).
J-S13016-20



       On December 4, 2003, Appellant entered a negotiated guilty plea to one

count of Third-Degree Murder in connection with the November 23, 2002

shooting death of Jermaine Buckner. The court immediately sentenced him to

a term of 20 to 40 years’ incarceration, to “be computed from November 23,

2002,” the date Appellant began detention for the crime. See N.T. Sentencing,

12/4/03, at 12. Appellant did not file a direct appeal. Thus, his Judgment of

Sentence became final thirty days later, on January 4, 2004. See Pa.R.A.P.

903(a); 42 Pa.C.S. § 9545(b)(3).

       Appellant filed a timely first PCRA Petition, which the court dismissed

without a hearing. Trial Ct. Order, 6/16/05. Appellant subsequently filed three

Motions to Modify and Reduce Sentence, which the trial court denied, noting

that it was without jurisdiction to modify his sentence and, moreover, that

Appellant had entered a negotiated guilty plea. Trial Ct. Orders, dated

6/19/08, 1/7/14, and 7/18/14.

       On July 31, 2019, Appellant filed the instant “Petition for Writ of Habeas

Corpus,” seeking credit for time served based on his plea agreement.2 The

____________________________________________


2 We note that “mandamus is [the] appropriate remedy to correct an error in
DOC's computation of maximum and minimum dates of confinement where
the sentencing order clearly gives the inmate credit for the time period in
question and DOC's computation does not comply with that credit.” Allen v.
Commonwealth, Department of Corrections, 103 A.3d 365, 370 (Pa.
Cmwlth. 2014), citing Black v. Pennsylvania Department of Corrections,
889 A.2d 672 (Pa. Cmwlth. 2005). “[M]andamus is not available to challenge
DOC's failure to give credit where the sentencing order is either ambiguous or
does not specify the credit at issue.” Allen, supra at 370. The record does
not indicate whether Appellant has ever sought mandamus.

                                           -2-
J-S13016-20


PCRA Court correctly concluded that because Appellant filed the Petition nearly

fifteen years after the court imposed sentence, and Appellant asserted no

exceptions to the timeliness requirements of the PCRA, the court was without

jurisdiction to review the merits of the Petition.      The court dismissed the

Petition on September 3, 2019. Trial Ct. Order, 9/3/19; See Trial Ct. Op.,

11/14/19, at 4 (explaining dismissal).

      Appellant filed a Notice of Appeal pro se. Both Appellant and the PCRA

court complied with Pa.R.A.P. 1925.

      Appellant seeks review of the following issue:

      Did the Commonwealth err in not granting Appellant’s Petition for
      Writ of Habeas Corpus for Time Credit, in accordance to a plea
      agreement of 20 to 40 years. However, the Commonwealth failed
      to award time credit in the amount of 1 year and 11 days.

Appellant’s Br. at 3 (verbatim).

      We review the denial of a PCRA petition to determine whether the record

supports the PCRA court’s findings and whether its order is otherwise free of

legal error. Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014).

However, “[i]t is well-settled that the PCRA’s time restrictions are jurisdictional

in nature.” Commonwealth v. Robinson, 139 A.3d 178, 185 (Pa. 2016)

(citation omitted). Therefore, we must first determine whether we have

jurisdiction to entertain this PCRA Petition. Commonwealth v. Albrecht, 994
A.2d 1091, 1093 (Pa. 2010).

      Under the PCRA, any petition “including a second or subsequent petition,

shall be filed within one year of the date the judgment becomes final[.]” 42

                                       -3-
J-S13016-20


Pa.C.S. § 9545(b)(1). A Judgment of Sentence becomes final “at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” 42 Pa.C.S. § 9545(b)(3). The

PCRA’s timeliness requirements are jurisdictional in nature, and a PCRA court

may not address the merits of the issues raised if the petitioner did not timely

file the PCRA petition.   Albrecht, supra at 1093.       In fact, no court has

jurisdiction to review the merits of the claims raised in an untimely PCRA

Petition. Commonwealth v. Lambert, 884 A.2d 848, 851 (Pa. 2005). A

petitioner cannot evade the PCRA time constraints by titling his petition as a

writ of habeas corpus. See, e.g., Commonwealth v. Taylor, 65 A.3d 462,

466 (Pa. Super. 2013) (reviewing a habeas corpus petition challenging the

legality of sentence under the PCRA).

      In addition, although a legality of sentence claim cannot be waived, it

must be raised in a timely PCRA Petition. Commonwealth v. Jones, 932
A.2d 179, 182 (Pa. Super. 2007); 42 Pa.C.S. § 9545(b)(2); Commonwealth

v. Fahy, 737 A.2d 214, 223 (Pa. 1999) (“Although legality of sentence is

always subject to review within the PCRA, claims must still first satisfy the

PCRA’s time limits or one of the exceptions thereto”).

      As detailed above, Appellant’s Judgment of Sentence became final on

January 4, 2004. This Petition, filed over fifteen years later on July 31, 2019,

is facially untimely. 42 Pa.C.S. § 9545(b)(1); Commonwealth v. Crawley,


                                     -4-
J-S13016-20


739 A.2d 108, 109 (Pa. 1999). Our courts may review an untimely PCRA

petition if the appellant pleads and proves the applicability of one of the three

exceptions to the PCRA’s timeliness requirements. See 42 Pa.C.S. §

9545(b)(1)(i)-(iii); Commonwealth v. Hernandez, 79 A.3d 649, 651-52

(Pa. Super. 2013).

       Here, Appellant observes that the “failure of the Sentencing Judge to

award time credit is an issue involving the legality of the sentence,” and avers

that he is entitled to credit in the amount of one year and eleven days.

Appellant’s Br. at 8, 10. Appellant does not, however, assert that his claim

falls within any of the timeliness exceptions to the PCRA’s one year time

constraint.

      Accordingly, the PCRA court did not abuse its discretion in concluding it

was without jurisdiction to review Appellant’s claim. Because this Court is

likewise without jurisdiction, we affirm the Order dismissing Appellant’s

Petition.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/05/2020


                                      -5-